Case 1:18-cv-25361-RNS Document 31-1 Entered on FLSD Docket 06/18/2019 Page 1of5

EXHIBIT “A”
Case 1:18-cv-25361-RNS Document 31-1 Entered on FLSD Docket 06/18/2019 Page 2 of 5

 

 

 

EEOC om 5 (11/09) ~
CHARGE OF DISCRIMINATION Charge Presented To: = Agency(ies) Charge No(s):
This form Is affected by the Privacy Act of 1974, See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
[x] EEoc 510-2018-00128
Florida Commission On Human Reiations and EEOC
______

 

 

 

State or focal Agency, if any
Name (indicate Mr, Més., Ades.) Home Phone {inci Area Code) Date of Birth
Ms. Laura E, Davis (347) 512-6014 1966
Street Address City, State and ZIP Code

1000 Island Boulevard, #2711, Aventura, FL 33160

 

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe

 

 

 

Discriminated Against Me or Others. (if more than two, list under PARTICULARS below.)

Name No. Employees, Members Phone No. (include Area Code)

DELTA AIRLINES, INC. 500+ (702) 276-5215
Clty, State and ZIP Code

 

Street Address
JFK International Airport, Dept. 610, Jamaica, NY 11430

No. Employees, Members Phone No. (nefude Area Code)

 

 

Name

 

 

Street Address City, State and ZIP Code

 

DISCRIMINATION BASED ON (Check appropriate box{es).) DATE(S) OISCRIMINATION TOOK PLACE
Earliest — Latest

| RACE [ J. COLOR [ SEX [ ] RELIGION [| NATIONAL ORIGIN 09-19-2017 40-30-2017

[| RETALIATION Cl AGE [x] DISABILITY {| GENETIC INFORMATION
[| OTHER (Specify) | CONTINUING ACTION

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s))
|, Laura Davis, was employed by Delta Airlines (“Respondent”) from June 21,1996 until October 19, 2017.

| started as a flight Attended and was later qualified as a Purser/Flight Leader. | continued in that position

and consistently Performed my work well.
On October 25th 2016 | fell and was injured while on the job in Sao Paulo Brazil. My injury caused me to be
on medical! leave, | returned to work in about May 2077. Upon my return to work | found | would be

reporting to a new supervisor, Vikas George.

 

 

| resumed performing my job responsibilities, but occasionally needed to call cut to go to doctors
appointments for flare-ups and symptoms related to the injury | sustained.

. NA
| want this charge filed with both the EEOC and the State or local Agency, ifany. [ NOTARY — State and Local Agency Requirements
will advise the agencies if! change my address or phone number and t wilt ; —,

 

 

 

 

cooperate fully with them in the processing of my charge in accordance with their
procedures. 1 swear or affirm that Phave read the above charg cae thie to
{ declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and beligg ibaa: %,
SIGNATURE OF COMPLAINANT 2 sae Seti we “ee
f . zi Wot se gi BE
SUBSCRIBED AND SVFORN 7 BEFORE ME THIED aie, ann al a
% ms sa Si

 

2/ag fit ion eon meng 12.3113 Monae ei

Charging Party Signature

 

 

 

 
 

Case 1:18-cv-25361-RNS Document 31-1 Entered on FLSD Docket 06/18/2019 Page 3 of 5

 

EEOC Form 5 (11108)
CHARGE OF DISCRIMINATION Charge Presented To: © Agency(ies) Charge No(s):
This form is affected by the Privacy Act cf 1974. See enclosed Privacy Act [| FEPA
Siateament and other information before completing this form.
[x] EEoc 510-2018-001 28
and EEOC

 

 

Florida Commission On Human Relations
State or jocal Agency, if any
| returned to work able and determined to resume my job duties, but believe Respondent perceived me as

being disabled and looked to find reasons to terminate my employment.

From my first day back to work, | was confronted by Vikas George who claimed | had MTOs (Managed
Time Out) in my file, referring to allege time/or use of MTO since | had been out that was not explained. |
was shocked because everything had been explained to my previous supervisor Diane Earl. It was as if |
had taken unexplained time off while out on medical leave. No one had discussed my MTOs with me
before, nor was | given any indication that there was any issue. | know of other employees without
disabilities who call out using their MTOs/FMLA without issue.

| wrote a complaint email to the Department base Director Maritza Evans, about the way | was confronted
by Mr. Vikas George unprofessionally. Later Maritza Evans contacted me on the phone and invited me to

meet with her in her office.

in her office we discussed the issues & concerns to the way | was treated unprofessionally directed to my
MTOs/FMLA, | also discussed needed request assistance for help from the Delta Air Lines care/fund due to
my personal situation after being on Disability, my disappointments with communication’ while on -OJI
Delta, neglect of Managers to keeping in-touch with flight attendants whom has being out of work on
disability due to (OJl) by showing care of during Rehabilitation, rather than my 1st day ATTACK welcome
back to work. Ms. Evans was sympathetic and apologized as she assured me that she would discuss my
concerns with vikas George. | expressed that | was happy to be back at work but still worried about the
MTO’s he mentioned. She assured me not to worry, but unfortunately ! would have to stay with the same

Purser Qualified Supervisor Mr. Vikas George.

| suspected that this MTO issue was pretext for Harassmeni/discrimination due to my medical
condition/disability and | was now being perceived as disabled. | feared my employment was in jeopardy.

 

 

| began getting harassing phone cails from manager B’ nard Rawls at home on august 26" 2017 before my
suspension pretending to care yet asking me specifically about London flights 403 on the 30" July 2017
that he received detailed information that | the Purser on all London flights has been giving
Buddy/pass/non/rev passengers Fast Track Cards when | should not. Delta never stated to Segregate
between non/rev and revenue passengers seated in the DELTA ONE CABIN 'TO DO NEVER-GIVE ‘
NON/REV BUDDYPASS RIDERS THE - LONDON FAST TRACK CARDS). | expressed that | never got a

memo in this regards, but will comply immediately.
This began to feel very uncomfortable and suspicious as he continued to call me on A regular basis on my

off time asking if | can commute to new york earlier for a quick chat with him before my work briefing to
London one day, no rush. He continued to call me, Pretending friendly call .| wondered if they needed more

“
I want this charge filed with both the EEOC and the State or local Agency, ifany. 1 NOTARY - Japenne ry for State and Loca! Agency Requirements
will advise the agencies if | change my address or phone number and [ will
cooperate fully wilh them in the processing of my charge in accordance with their wtiitien,
| swear or affirm that/l have read the above chal s t al Fis tue to
y's,

procedures.
i declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and bgli@f,-8 vweek
SIGNATURE OF COMPLAINANT 73

 

 

A

 

=
=
=
=
=
=

=,

Fy re,

a
2
=
oe ne ALG
‘orida
Tagyw*

* 2 Get Stimen Tal =

* $s et 3

oof 2 g / / & (month, dey ea) 2 By i , ME THI Sosreonne os
Date

Charging Party Signature

 

 

 
 

Case 1:18-cv-25361-RNS Document 31-1 Entered on FLSD Docket 06/18/2019 Page 4 of 5,

 

 

EEOC Form § (11/03)
CHARGE OF DISCRIMINATION Charge Presented To: © Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
[Xx] EEoc 510-2018-00128
and EEOC

 

Florida Commission On Human Relations
Stata or local Agency. ifany

info on the last incident report | wrote after my last flight. (Could be the reason he kept calling) So | agreed.

 

 

Sooner than expected, Mr. B’ Nard Rawls contacted me again with a specific date Sept 19" 2017 to meet
him before my London trip.

On September 19, 2017, | was suspended without pay and without warming from B’ nard Rawis, Emily
Langholz and a woman that said her name was Pam Kelly stated she was driving home and was in her
car because she had to leave the office (this ! questioned to be unprofessional as she interrogated me (she
stated) as she read specific names and asked how ! met each one in detail, the only friends she picked out
were my Jewish friends names. | find this to be discrimination. | also was told to write how | met my
companion/passj/rider, | questioned why after 21years no one has ever gave me any waming surrounding
my pass/riders/companion this seam” fishy" now | was believing it's the MTO’s in my file the real issue.

\ am always in compliance with company rules & regulations as | again stated | have done NOTHING
wrong. They interrogated met for a long time and at the end of the interrogation Manager B’ Nard Rawls
handed me A ALREADY “PRE-TYPED” SUSPENDED LETTER. | was in a State of shock! Felt singled out

harassed and treated differently.
He Demanded Return of Delta Air Lines Property My Crew/identification badge and Sky-Pro on the spot.

\ was accused of something | just did not understand.

| was given a One-Way ticket home to Florida during/just after the hurricane to my home/area which |
suffered damages flooding’s to certain areas with no access to my home, placed me in a HOTEL for weeks,
this was more added stress to my disabilities additionally shocked by suspension...

The continued harassing phone calls continued from Manager B’ Nard Rawls after the interrogation the
next morning and days later also from Vikas George asking me again and again if | remembered anything.

I expressed that this is harassment because | did not understand the reason for my suspension and |
continued to express my pain of my injuries from the serious OJI that should be the (focus) not my
pass/travelers, | again expressed that | did “NOTHING” wrong and this suspension is added more stress to
my pain and suffering but they continued to Harass me asking if | remember anything to speak now, this

again did not make any sense.

On October 18" 2017 at 15:30 Mr. Vikas George called me again pretending to care with concerns, as he
asked how was | feeling and was my home damaged badly from the hurricane, he made me to believe that
the suspension was resolved and | will return to work. Vikas George asked me to meet him inside the Ft.
Lauderdale airport on the Morning of October 19" 2017 at the arrivals exit security check point, he gave me
the time of the 1* delta flight from new york. He stated he knew | didn't haverry delta identification to meet

 

 

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — owes Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge In accordance with their :

Tad etE.
procedures. | swear or affirm that | Mave read the above charts is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and baler... sisi. %

SIGNATURE OF COMPLAINANT 2% Mae sae
= See So we
ae es ee eiBe

. =F, oct et é =
gy SUBSCRIBED AND SWORN TG Go ME a ied? rt «=
Z 28 i (month, day, year) 02 Ay (3 Pree
g “
! pate Charging Panty Signature “aaapole, Xs

 

 

 
 

 

Case 1:18-cv-25361-RNS Document 31-1 Entered on FLSD Docket 06/18/2019 Page 5of5

 

 

 

EEOC Form 5 {11/05}
CHARGE OF DISCRIMINATION Charge Presented To:  Agency(ies) Charge No(s):
This form Is affacted by the Privacy Act of 1974, See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
EEOC 510-2018-00128
and EEOC

Florida Commission On Human Relations

 

State or local Agency, if any

 

him at security he would exit to meet me. | waited to see again B’ Nard Rawls and Vikas George To-gather
where they happily Greeted me, they took me into the Ground Agents Managers Office in the employees
junch break room where agents were watching and listening to give me my termination letter.

The Respondent did not state the reason to terminate my employment, the letter stated the decision has
made to terminate but | have the ability to resign within 24hours.

| was humiliated, treated like a piece of garbage as they throw me out nicely. | was then escorted out.

Respondent questioned. However, these were close friends who | was allowed to share my passes with,
and did not pose a threat to anyone. There was never an issue about my passes prior to my injury and

medical leave.
| appealed my termination on December 21, 2017 with EO Manager Barber Shaw but have yet to be

reinstated.

! believe | was discriminated by Respondent due to my disability/perceived disability when i was suspended
and terminated for pretextual reasons, in violation of the American with Disabilities Act of 1990, as

amended.
.

 

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY ~ When nece te and Locel Agency Requirements
will advise the agencies if | change my address or phone number and [ will ile =

 

cooperate fully with them in the processing of my charge In accordance with their
procedures,
the best of my knowledge, information and belief.

 

Nyy,

2 oP ar
SUBSCRIBED AND SWORN TO BEFORE ME peor

(month, day, ree py MP A oe vi

Charging Party Signature 5 45."
>

| declare under penalty of perjury that the above is true and correct.
: SIGNATURE OF COMPLAINANT ay
Syne, FY ews,
Sous 4,

.

=
=
=

 

ie
i8E
es
3
a
=
~

 

2/4)

 

 

rHecsaeS

| swear or affirm that | Aave read the above charge and that it fs true to

 

  
   
